Determination of State Commissioner of Social Services, dated October 20, 1972, affirming a determination of the New York City Department of Social Services, unanimously annulled on the law, and the proceeding remanded for rehearing, without costs and without disbursements. The only items admitted into evidence at the “Fair Hearing” were the report by petitioner of the nonreceipt of the semimonthly cheek, a form indicating that the missing check was cashed, a photocopy of the check reported missing, ■and a notice of intention to reduce benefits. The petitioner denied having signed the missing cheek. There is an absence of substantial evidence to sustain the finding of fact that petitioner cashed the check originally reported missing. A new hearing is mandated during which appropriate testimony concerning the authenticity of the signature may be received (cf. Matter of Garcia v. Lavine, 41 A D 2d 817; Matter of White v. Lavine, 41 A D 2d 723). Concur— McGivern, J. P., Murphy, Lane, Steuer and Capozzoli, JJ.